 In the Matter ofE. E. WEST ANDA. N. IVVINSLOW,CO-PARTNERS,,D/B/A WESTENGINEERING COMPANY, EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS,LODGE 10, PETITIONERCase No. 5-R-4486.-Decided June10, 1947KennoncCLivengood,byMr. Charles A. Livengood, Jr.,-ofDurham,.N. C., for the Employer.Mr. William Darneron,of Washington, D. C., andMr. A. A. Thomp-son,of Richmond, Va., for the Petitioner.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTIONUpon a consent election agreement duly filed, the National LaborRelations Board, on August 13, 1946, conducted a consent electionamong employees of the Employer in the agreed appropriate unit to,determine whether or not they desired to be represented by the Peti-tioner for the purposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished the.parties.The Tally shows that there are approximately 17 eligiblevoters and that 16 of these eligible voters cast ballots, of which 4 werefor the Petitioner, 2 were against the Petitioner, and 10 were,challenged.A Report on Challenged Ballots was issued by the Regional Directoron November 29, 1946.On February 12, 1947, the Employer, thePetitioner, and the Board entered into a stipulation that the consentelection be construed as a prehearing election and that a hearing beheld in accordance with the National Labor Relations Board Rules andRegulations-Series 4, to determine the issues raised as a result of theafore-mentioned election.Thereafter, a hearing was held at Richmond, Virginia, on February28, 1947, before Charles B. Slaughter, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.''The petition and other formal papers were amended at the hearing to disclose thecorrect name of the Employer74 N. L. R. B, No. 10.36 WEST ENGINEERING COMPANY37Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERE. E. West and A. N. Winslow, co-partners, doing business.under-the name of the West Engineering Company, and herein collectivelycalledthe Employer, are engaged in the business of designing, build-ing, and manufacturing special machinery parts.These operationsinclude experimentation with new or unperfected machinery, suchas bag making, bag stringing, and bagging machines and printingpresses; designing improvements in machines and machine parts;making, fitting, and assembling such parts; tearing down and reas-sembling machines; the operation of machines including study andobservation; adapting machines to new manufacturing processes;and redesigning and repairing defective parts.The Employer alsodoes job shop work in repairing machinery and making replacementparts, and contract work in making gears, sprockets, and other partson order, work amounting in all to not more than 25 percent of itstotal business.During the year 1946, the Employer purchased raw materials andsupplies, exceeding $10,000 in value, of which approximately 25 per-cent was obtained from points outside the State of Virginia.Dur-ing the same period, the Employer delivered finished products, ex-ceeding $20,000 in value, of which approximately 50 percent wasshipped,outside the State of Virginia.The Employer admits and we find that it is engaged in commercewithin themeaning ofthe National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner- is an unaffiliated labor organization, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Petitioner and the Employer agree that a unit of all productionand maintenance employees of the Employer, excluding office cleri-'cals and supervisory employees, is appropriate.They disagree, how-ever, with respect to certain categories of employees and as to thesupervisory status of an individual employee discussed below.Employees who operate machines:The Petitioner contends thatElizabeth AtkinsonandPearl Rootshould be excluded from the uniton the ground that they operate bag machines and that such workis not a part of the Employer's activities.The Employer contendsthat they are solely employed by the Employer as part of theEmployer's regular operations.In the Employer's business of repairing and developing machin-ery, it is necessary to operate the machines under observation, to testtheir capabilities or to check the repairs being made.Such is theprincipal function of these employees. In addition to operating bag-ging machines for test purposes, Atkinson and Root also dismantleand reassemble such machines, and clean and paint the componentparts.In view of the foregoing, we find that employees operatingbagging machines are production employees and we shall, accord-ingly, include them in the unit.Employees who design and develop machinery :The Petitioner con-tends thatEarl Thirdshould be excluded from the unit on the groundthat he is a draftsman and engineer, and that his work on machineryis done in connection with the designing of machinery.The Em-ployer contends that Wild is a production employee, and that, likeother production employees, he spends his entire working time mak-ing parts and assembling machinery for experimental purposes.Wild is engaged in developing, rebuilding and assembling ma-chinery, particularly sewing machines. In connection with this work,he drafts sketches of parts he is developing for this machinery.Heisa salaried employee who does creative work of a highly skilledtechnical nature directly under the supervision of one of the part-ners, or the plant superintendent.Although production employeeswho are included in the unit do some work which is similar in nature,as making parts for new or rebuilt machines, unlike Wild, they makeparts from designs and drawings of other people, they are hourly paid,and they work under the supervision of the foreman.We find, inview of the foregoing, that Wild lacks community of interest withproduction and maintenance employees, and we shall, accordingly,exclude Min from the unit.22Matter of Air Utilities,Inc ,70 N. L. R.B. 887. WEST ENGINEERING COMPANY39'The Petitioner contends thatTV. S.K'usterershould be excludedfrom the unit on the ground that he is a technical employee engagedin drafting and experimental work.The Employer contends that 75,percent of his One is spent in making parts and assembling machines--in the same manner as other production employees.Kusterer's duties are similar to those of Wild.He also does draftingin connection with the 6special machinery upon which he works, andmakes parts from his own drawings.Kusterer, too, is salaried, worksunder the supervision of a partner or the plant superintendent, and,.in addition, is an industrial engineer. In view of Kusterer's specialtraining and skill, we shall exclude him, as a professional employee,in accordance with our usual practice, from the unit of regular pro-duction acid maintenance employees.-Employees hired under the 0. I. training program':The Petitionercontends that the training program does not, in and of itself, placeRobert Bell and Raymond 111annon a temporary basis since they aretraining with the expectation of becoming permanent employees andthey should therefore be included as such in the emit.The Employercontends that all its employees, including these trainees, are in aprobationary status until they have been employed 6 months, andthat since this period has not as yet been completed they should beexcluded as not being regular employees.It is clear that, on the basis of their work, Bell and Mannl, latheand machine operators, respectively, would be classified as productionemployees.Inasmuch as Bell and Man u, as trainees, perform workwhich is otherwise indisputably within the unit agreed upon by theparties,' and inasmuch as they are, in effect, probationary employeeswith a reasonable expectation of becoming permanent employees 5 Weshall include them within that unit in accordance with our usualpractice.The Union contends that C.V. Allenis being trained to be a drafts-man and as such should be excluded from the unit. The Employercontends that Allen is engaged primarily in developing machinery,the activity m which all its production employees are engaged.Allen is being trained in mechanical drafting and machine desig l-ing.He was already experienced in civil engineering drafting beforebeing hired by the. Employer for development into an employeecapable of design ning machinery, like Wild and Kusterer whom weexcluded.He spends approximately half of his time at the drawingboard located in the offices, and the other half in working on machineryin the shop. In addition to drafting proposed parts or changes for3Matter of TheBoardmanCo ,62 N L R B 1112.4jltatter of The Electric ControllercCAlanufacturnnq Connpanq,60 N L R B 12426Matter or DouglasAu C) aft Company. mc, 60 NL R B 876 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe machine he works on, he also does special lay-out work.Fromthese facts, it appears that Allen's work is partially drafting, whichis not production in character, and partially technical in nature, andwe shall, therefore, exclude him from the unit.The status of H. G. Thrailkill:The Petitioner contends that thisemployee is a supervisor in charge of the manufacture of bags, thathe is responsible for the work of Atkinson and Root, and that he shouldtherefore be excluded from the Unit.The Employer contends thatThrailkill has no supervisory authority and that his work consistsof rebuilding, repairing, and adjusting special machinery.Thrailkill, although formerly in charge of the bag-making depart-ment which the Employer operated during the war, was relieved ofthat position when bag making for production was discontinued.Atthe present time, he works on the repair and rebuilding of bag andstringing machines.He does not have the power to make effectiverecommendations concerning Atkinson and Root, who operate themachines for observation purposes, although, because of his superiorknowledge and skill, he tells them how to adjust the machines.Ac-'cordingly, inasmuch as Thrailkill does not have supervisory authoritywithin our definition and since his work is similar to that of otherproduction employees, we shall include him in the unit.We find that production and maintenance employees of the Em-ployer, including' operators of bagging machines and trainees 6 butexcluding office clericals, professional, technical,' and supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESChallenged ballotsAs noted above, after the prehearing election, the Tally of Ballotsindicated that 4 ballots were casts for the Petitioner, 2 against thePetitioner, and 10 were challenged.As indicated in Section IV,supra,we have found that ElizabethAtkinson, Pearl Root, and H. G. Thrailkill, whose ballots were chal-lenged by the Petitioner, and Robert Bell and Raymond Mann, whoseballots were challenged by the Employer, are properly included in theunit.Accordingly, we shall overrule challenges to their ballots.Wehave further found that C. V. Allen, Earl Wild, and W. S. Kusterer,°Robert Bell and Raymond Mann.sEarl wild, w. S. Kusterer, and C. V. Allen. WEST ENGINEERING COMPANY.41whose ballots were challenged by the Petitioner, are properly excludedfrom the unit.Accordingly, we shall sustain challenges to theirballots.The ballots ofJolin and Edward Westwere challenged by the Peti-tioner on the ground that they were sons of the owner and temporaryemployees. John and Edward West are the sons of E. E. West, one ofthe copartners of the Employer, and have been employed in the opera-tion of lathes and other machinery in the shop during their summervacations from school.The Employer contends that the West boys are employees not oftheir parent but of the copartnership.As we said in the 0. U.Hofmanncase," in applying the policy and provisions of the Act toeach case, we are not bound by common law or local statutory con-ceptions although we take such matters into consideration.We findthat John and Edward West are not employees within the meaningof Section 2 (3) of the Act, and that they are, therefore, ineligible toparticipate in elections.Accordingly, we sustain these challenges.We shall direct that the ballots of Elizabeth Atkinson, Pearl Root,Robert Bell, Raymond Mann, and H. G. Thrailkill be opened andcounted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, of National Labor Relations Board Rulesand Regulations-Series 4, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collectivebargainingwith E. E. West andA. N. Winslow,co-partners d/b/a West Engineering Company, Rich-mond, Virginia,the Regional Director of the Fifth Region shall, pur-suant to said Rules and Regulations,withinten (10)days from thedate of this Direction, open and count the challenged ballots of Eliza-beth Atkinson,Pearl Root, Robert Bell, Raymond Mann, and H. G.Thrailkill, and shall,thereafter,prepare and cause to be served uponthe parties a Supplemental Tally of Ballots, including therein thecount of these challenged ballots.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction.BMatter of 0. U. Hofmann, et al.,55 N. L. R. B. 683, enf'd 147 F. (2d) 697 (C. C A. 3)